Loring, J.,
delivered the opinion of the court:
The petitioner claims the net proceeds of 48 bales of upland cotton, and the court find the facts to be—
That the petitioner was a citizen of Charleston, South Carolina, and there, in March, 1865, was the owner and in possession of 48 bales of upland cotton, which were taken from his possession by the United States and sold by them, and the net proceeds, amounting to the sum of #6,297, paid into the treasury.
That the petitioner has never given aid or comfort to the rebellion.
And the court find that said Elias Garden is entitled to judgment for said sum of #6,297.